DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on March 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Bird on February 9, 2022.
In the Specification, page 4, line 34 has been amended as follows:

This problem is solved by the features of the claimed invention 

In the Specification, page 4, lines 36-37, which begin “Further embodiments”, has been deleted.

The abstract has been replaced with the following:


A method for determining the degree of wear of a valve, the degree of wear of the valve being dependent on the degree of wear of an operating element that is made of an expandable material and performs a mechanical movement each time the temperature changes, the change in temperature resulting in wear, the operating element made of an expandable material being mechanically connected to a piston; the movements of the operating element (3) made of an expandable material are calculated by initially sensing the change in temperature on the operating element (3), whereupon the changes in temperature are recalculated as movements on the basis of the temperature/expansion curve applicable to the operating element (3) made of an expandable material.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-3,9,12,17-18 and 20 is that applicant’s claimed invention includes, in part, determining a continuously updated value for a covered distance of the movements by continuously adding-up the absolute value of the distance of all the movements, calculating a degree of wear of the expandable material operating element from the value for the covered distance of the movements.  It is this limitation, expressed in the claimed combination not found, taught or suggested in the prior art, that makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Applicant’s arguments filed October 5, 2021 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JCM/Examiner, Art Unit 2864                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864